 Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 1 of 30




         IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,         )
                                  )
     Plaintiff,                   )
                                  )
     -vs-                         )   Case No. CR-17-239-D
                                  )
JERRY DRAKE VARNELL,              )
                                  )
     Defendant.                   )




                           * * * * * * *
                    TRANSCRIPT OF PROCEEDINGS
                    HAD ON FEBRUARY 12, 2019,
            BEFORE THE HONORABLE TIMOTHY D. DeGIUSTI
                  U.S. DISTRICT JUDGE, PRESIDING
                           * * * * * * *




              OPENING STATEMENT OF THE GOVERNMENT




Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription.


                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
 Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 2 of 30




                       A P P E A R A N C E S


ON BEHALF OF THE GOVERNMENT:
    Mr. Matt Dillon
    Assistant United States Attorney
    U.S. Attorney's Office
    210 West Park Avenue
    Suite 400
    Oklahoma City, Oklahoma 73102
    Mr. Mark R. Stoneman
    Assistant United States Attorney
    U.S. Attorney's Office
    210 West Park Avenue
    Suite 400
    Oklahoma City, Oklahoma 73102


ON BEHALF OF THE DEFENDANT:
    Ms. Marna S. Franklin
    Franklin Law Firm
    620 N. Robinson Ave.
    Suite 203
    Oklahoma City, Oklahoma 73102
    Ms. Vicki Z. Behenna
    MULINIX GOERKE & MEYER
    210 Park Avenue
    3030 Oklahoma Tower
    Oklahoma City, Oklahoma 73102
    Ms. Laura K. Deskin
    Attorney at Law
    400 North Walker
    Suite 230
    Oklahoma City, Oklahoma 73102




                 CHRISTINA L. CLARK, RPR, CRR
                 United States Court Reporter
              200 N.W. Fourth Street, Suite 5419
                Oklahoma City, Oklahoma 73102
      christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 3 of 30
                                                                        3


1                          P R O C E E D I N G S
2        (The following is an excerpt of the proceedings had on
3    February 12, 2019, containing only the Government's opening
4    statement:)
5                MR. DILLON:    Thank you, your Honor.
6        Good afternoon.       What happened in Oklahoma City was not
7    an attack on America, it was a retaliation.         Retaliation
8    against the freedoms that have been taken away from the
9    American people.
10       It was a wake-up call to both the government and the
11   people, an act done to show the government what the people
12   thinks of his actions.     It is also a call to arms to show that
13   there are still fighters among the American people.          The time
14   for revolution is now.     Jerry Drake Varnell.
15       On Friday evening of August 11, 2017, at approximately
16   8:00 p.m., as most people have finished eating their dinner,
17   the defendant, Jerry Drake Varnell, and Mark Williams were
18   busy loading hundreds of pounds of ANFO, which is anhydrous --
19   or ammonium nitrate fuel oil into tubs.
20       The defendant assisted in loading a thousand pounds in
21   these tubs into the back of a van.       The goal was starting to
22   be clear.   The goal was starting to be reached by Mr. Varnell.
23       After the fuel oil was loaded, it was wired and set to a
24   time-power unit.    At approximately 9:00 p.m., as many people
25   are getting ready for bed, the defendant, on the other hand,

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 4 of 30
                                                                             4


1    begins taking dry runs to downtown Oklahoma City from Elk City
2    with Mark Williams to make sure that he knew the route he was
3    going to take, to make sure that he knew how to get to
4    BancFirst, to make sure there wasn't any roadblocks, anything
5    that could distract him.
6        At approximately 12:07 on August 12th, just after
7    midnight, the defendant leaves the Elk City storage building
8    again.    Mark Williams is following him in a truck, in case
9    anybody tries to stop him, that he could be a distraction.              He
10   would also be a getaway driver.
11       The defendant drove this van with this thousand-pound
12   bomb all the way, as the dry run showed, to downtown Oklahoma
13   City.    The plan was to park it in the loading dock and down an
14   alley for the BancFirst building.
15       Once he gets there, he has a problem.          There is actually
16   a car blocking the alley.     But the defendant would not be
17   dissuaded as he circled the block multiple times and waited
18   for his opportunity to pull in to BancFirst.
19       While he is driving around, he arms the time-power unit.
20   This is what would power and eventually detonate this
21   explosive device per instructions that he was given.             He wraps
22   the wires around the terminals.      He turns the phone on.        He
23   places the key in.    A green light activates.       He knows it's
24   ready to go.    And he pulls into the alley and he parks at the
25   loading dock, which is tucked somewhat underneath the

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 5 of 30
                                                                          5


1    building.
2           Now that everything is armed and everything is ready to
3    go, he comes out from the alley and he jumps in the truck with
4    Mark Williams and they drive away.       They drive a few miles to
5    a safe location where they can view downtown.
6           The defendant, not wanting to take a chance that his
7    phone could be traced, asked to use Mark Williams' burner, a
8    cell phone that he didn't think would trace back at least to
9    him.    And he dials the number that was given to him to
10   detonate the device.
11          There is a problem.   Nothing happens.      Again, not to be
12   dissuaded, he dials a second time.       Still nothing.     At night,
13   when he expects to see a thousand-pound explosion in downtown
14   Oklahoma City, nothing happens.
15          He dials a third time.    This time something does happen,
16   but it's not what he expects.      FBI agents and other law
17   enforcement officers surround the truck and arrest the
18   defendant and Mark Williams.
19          As the defendant has said, this was an attack on the
20   government, a retaliation, a wake-up call.         He wanted to show
21   people that the time for revolution was now.         And while the
22   defendant knew his plan, he knew his target, and he knew his
23   message, what he didn't know that night was that the person
24   that was with him, Mark Williams, was actually an undercover
25   FBI agent.

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 6 of 30
                                                                           6


1        What he also didn't know was that someone he had known
2    since 2015, someone he confided in, someone that he thought
3    was like-minded, and someone that he had been speaking with
4    about doing exactly this thing, what he did not know that
5    night was that Brent Elisens had actually come forward to FBI
6    back in January and told them of Mr. Varnell's plan and his
7    desires to blow up a building.      Brent Elisens told FBI that he
8    didn't want that kind of violence on his conscience.             He had
9    to come forward.
10       As FBI would later discover, for 10 to 11 months prior to
11   the government even knowing the name Jerry Drake Varnell, the
12   defendant sent messages and made posts on Facebook.          The
13   messages described how he liked bombs, that they were cheaper
14   than bullets.    He believed that bombs were efficient.
15       He bragged about his chemistry background.          He described
16   how he could make bombs.     And to quote him:      "One cup of
17   gasoline, half a cup of powdered chlorine will incapacitate an
18   entire room.    In fact, I've learned enough chemistry over the
19   years to make a gas bomb out of anything.        And, yeah, brake
20   fluid is pretty nasty.     You can make bombs with them."
21       These are posted messages that he is sending in 2016.
22       But how do we get from the defendant attempting to
23   detonate a weapon of mass destruction three times -- how do we
24   get there from some online messaging?        This didn't happen
25   overnight, but it progressed quickly, nonetheless.

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 7 of 30
                                                                          7


1        The defendant met Brent Elisens in 2015.          They shared a
2    common interest.    Computers.    They began speaking about
3    computers, computer programming.       They talked about
4    development of mobile applications and other ways that they
5    could put their computer skills to use.
6        Over the next year they continued to talk.          These were
7    online conversations.     The two had not actually met in person.
8    They talked about ways to make money, but they also talked
9    with each other as normal friends would.
10       They would make jokes, sometimes at the other person's
11   expense.   They would talk about other things going on in their
12   lives.   And they were talking about the world in which they
13   lived.
14       The defendant had met other people online, some of which
15   were through Brent Elisens, and he thought they also had some
16   common ideas together.     The defendant and Mr. Elisens, these
17   like-minded people, began chatting more online.
18       They would utilize Facebook and get into group messages.
19   They would talk about how they could make the world a better
20   place.   They shared the view that things would never change
21   without some help.
22       And by September of 2016, this group, including the
23   defendant, had begun discussing possibly moving to Missouri,
24   getting a piece of land up there, and starting a farm or
25   commune-type place.

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 8 of 30
                                                                       8


1        This would be a place where these individuals all
2    possessed different skills that would help this new community.
3    It would be a place without capitalism.        People could barter
4    for goods and services.
5        The defendant and the others discussed how to share their
6    ideas.   They wanted a purpose that others could get behind.
7    They even planned to have a meeting in Norman in October of
8    2016 to discuss some of this, some of these members even
9    driving from out of state.
10       As can often happen though with a group with so many
11   different ideas, the group began to splinter.         Some started to
12   think that people in this group were seeing this opportunity
13   instead as a way to make money as opposed to getting away from
14   the capitalistic ideas that they had opposed.         Others didn't
15   think that people in the group were really serious about this
16   intention of starting over.
17       They also began to be suspicious about if the government
18   could monitor their communications, these messages that they
19   had been sharing back and forth.       Some thought just the idea
20   of being not antigovernment necessarily but antiestablishment,
21   that that would draw attention and possibly lead to bad
22   consequences.   So they decide that they want to look at
23   encrypted applications and other secure communications.
24       They also decide that if there is anything important or
25   bad to talk about, that they should probably even do that in

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 9 of 30
                                                                         9


1    person.
2        The defendant and Mr. Elisens started using a mobile
3    application called TextLock.      TextLock enabled a user to enter
4    a message into this application.       They would also enter a pass
5    phrase, hit encrypt, and it would come up with an
6    unintelligible string of letters, numbers, characters.           That
7    person would then just copy that message and then send it to
8    somebody else via just a regular text message, Facebook
9    Messenger, some other communication method.
10       The person on the receiving end, as long as they knew the
11   pass phrase, they would reverse this process.         They would copy
12   this encrypted message, they would put it back into TextLock,
13   type the pass phrase, hit decrypt, and then the message would
14   come through.
15       The defendant and Mr. Elisens actually became quite fond
16   of this application.    They started using it more and more.
17   And they actually pulled away from the group as a whole and
18   they were communicating more in a message forum just between
19   the two of them.
20       Mr. Elisens continued to discuss a survivalist-type idea
21   to get out of society, to get back to a land.         He just wanted
22   to get away from everything that was going on right then.          But
23   in the middle of October, he decided that he actually wanted
24   to leave soon, sooner than the others had originally been
25   thinking.

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 10 of 30
                                                                          10


1         There was a meeting scheduled for October 23rd of 2016,
2    as we previously said.     They wanted to discuss their ideas.
3    The entire group were going to drive in for this and meet in
4    Norman.
5         The defendant wasn't going to be able to attend that day,
6    but he had asked that some of his thoughts be shared.             He had
7    taken the time to -- according to him, to read, and he put
8    some of his thoughts down in writing, first in messages.
9         And what he told Mr. Elisens:        "If Hillary Clinton won
10   the election, there would be war."        To be clear, Mr. Varnell
11   was not a van of President Trump either.         He simply weighed
12   his options and believed one was the lesser of two evils.            He
13   thought President Trump winning would weaken the government
14   but that if Hillary Clinton won, there would be war.
15        Mr. Elisens told Mr. Varnell that he was going to farm
16   status.   He didn't want to be around for this, meaning he was
17   not going to go to Missouri.      He is going to go off grid.        He
18   is going to not have -- take any money with him, no amenities.
19   He is leaving everything behind.       He asked the defendant to go
20   ahead and delete his messages since he was going to take off.
21        Mr. Varnell responded though, very specifically and
22   swiftly, and he said that he was, quote, out for blood and,
23   quote, when militias start to get formed, he was going after
24   government officials when he had a team.
25        The defendant told Mr. Elisens via an encrypted message

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 11 of 30
                                                                       11


1    that he, quote, finally had the chance to -- I'm sorry -- he
2    finally had the chance to do something about how things are.
3    He planned to do as much as he could.
4         The defendant stated that he had been reading about the
5    best places to find stuff to make bombs.         The defendant also
6    said that he believed that the farm idea was naive.
7         The next day the defendant shared these thoughts that he
8    had put onto paper by e-mailing Mr. Elisens.         He described his
9    belief that the country was a powder keg and that there would
10   be a backlash either by the government or the people.
11        He believed there would be a Civil War before any foreign
12   country would invade the United States.        The defendant,
13   however, believed that people were hungry for change.
14        He told Mr. Elisens that he believed the Russians --
15   their attempt to influence the election was really nothing
16   more than a way to accomplish their goal.         They wouldn't have
17   to invade because the reason to invade would be done away with
18   when the people rose up and destroyed the government
19   themselves.
20        The defendant told Mr. Elisens that he believed that they
21   were long overdue for a Civil War.        Mr. Elisens also told
22   the defendant -- or I'm sorry -- Mr. Elisens told the
23   defendant that he wanted to live in peace and in the blue and
24   green of the outdoors.
25        He didn't want this talk of Civil War.         He didn't want to

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 12 of 30
                                                                           12


1    be part of it.    He knew he also believed that it was very
2    possible that it would happen, but he wanted to be off on his
3    own when this happened.
4           Mr. Varnell responded, though, and said that if things go
5    down and you, Mr. Elisens -- if you go live in your own world,
6    I will have no respect for you.
7           Mr. Varnell then sent Mr. Elisens an encrypted message
8    stating that "When I'm able, I'm going to do some Tyler Durden
9    shit.    The government is going to fucking burn with those who
10   stand with it."
11          For anyone who doesn't know Tyler Durden, he is the
12   protagonist in a book and a movie called Fight Club.              In this
13   story, the narrator of the story, he is bored with his life
14   and he doesn't like the idea that he is having to conform to
15   social norms, to buy what other people tell him to buy.
16          And this evolves to the point that he meets his own altar
17   ego.    He meets his own split personality.       And they begin an
18   underground fight club.      But eventually this fight club morphs
19   into an anarchist-type club --
20               MS. FRANKLIN:    Your Honor, may we approach?
21               THE COURT:   You may.
22          (The following proceedings were had at the bench outside
23   the hearing of the jury:)
24               MS. FRANKLIN:    Your Honor, I don't know where the
25   government is going with this opening statement, but we have

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 13 of 30
                                                                          13


1    not been provided with any discovery regarding a summary of
2    Fight Club, the presentation that Fight Club is going to be
3    presented to this jury.      He is basically describing a movie
4    that's not evidence in this case, and I would object.
5                MR. DILLON:    It's in the footnote of the original
6    complaint affidavit, I believe, and the search warrant
7    affidavit.
8                MS. FRANKLIN:    The fact that a movie was referenced
9    in an affidavit does not give a factual basis to say what the
10   protagonist is, what the whole history of the movie was, what
11   happened in the movie.
12               MR. DILLON:    It was also testified to at grand jury
13   by Agent Larsen, which has been turned over.
14               THE COURT:    Here is the real question.      The real
15   question is:    Are you intending to put on some evidence during
16   your case-in-chief that's going to explain your references to
17   this -- to this movie?
18        Anything you say in opening statement is going to, for
19   the most part, with very few exceptions, be backed up by
20   something you are going to present during the evidence of the
21   case.   So that's the question.
22               MR. DILLON:   Much like we're doing here to explain
23   what is meant when he says, "I will do some Tyler Durden
24   shit," we will present and go through Agent Larsen, Brent
25   Elisens, or both, what Tyler Durden is and what that means.

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 14 of 30
                                                                           14


1               THE COURT:    What was meant by that reference?
2               MR. DILLON:    Yes.
3               THE COURT:    Well, in that case, the objection is
4    overruled.
5         And just let me generally caution all counsel.           Let's
6    make sure that the remainder of your opening statement is tied
7    to something you are going to present in evidence.
8         You do the same.
9         And let's avoid objections that slow down the case when
10   clearly there is reference in the documents -- I mean, I have
11   seen it, I have read about it -- to this notion of Fight Club
12   and the reference to this individual.        And I think it's fair
13   for counsel to explain it as long as he's going to have a
14   witness who is going to say something about it during
15   testimony.
16        So the objection is overruled.
17        Anything else, Counsel?
18              MR. DILLON:    Yes, your Honor.     I apologize.       I meant
19   to bring it up before we began our opening, but while we are
20   here the government would invoke the rule.
21              THE COURT:    I usually do that after opening
22   statement.
23              MR. DILLON:    Because we are going into such detail,
24   part of our issue is that they have listed his mother and
25   father as potential witnesses, who are in the courtroom.

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 15 of 30
                                                                       15


1           We would also ask for a specific admonishment, because I
2    believe at least one of the sisters is in here, that they
3    understand they can't go repeat to mom and dad what they hear.
4    That goes for the defendant and for any other people in here.
5                THE COURT:   Okay.   Well, I mean, like I said, I
6    typically invoke the rule after opening statement, but I'm
7    happy to do it now.
8           I am not going to single out any particular people.        I am
9    just going to invoke it the way I normally do and give the
10   instruction I normally give.
11               MS. FRANKLIN:    Your Honor, regarding Mrs. Varnell,
12   offer to the Court that there is -- we would request an
13   exception be given to her based on a number of factors.
14          First of all, we have -- there is a guardianship in place
15   due to Mr. Varnell's mental status, that she is a legal
16   guardian of him.    And I think the fact that just because she
17   is a witness -- Mr. Varnell here is a younger defendant.          This
18   is a very serious case.      And I believe having the moral
19   support of someone such as his mother is very important to
20   him.
21          Regardless of the fact that she would be the best
22   evidence of his background and characteristics, the fact that
23   she is a witness, I think, would ultimately deprive him of
24   having the support system that he needs in the courtroom.
25          Also, given the fact of his mental condition, I think it

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 16 of 30
                                                                        16


1    would be a comfort of him to know that she was here and able
2    to see what was going on as his legal guardian.
3                THE COURT:    Are you going to call her as a witness?
4                MS. FRANKLIN:    It is our intent to call her as a
5    witness, but --
6                MS. BEHENNA:    Your Honor, if I can just follow up on
7    that.
8                THE COURT:    Go ahead.
9                MS. BEHENNA:    It's not like she is presenting facts.
10   It's not like she knows anything about this.         She is providing
11   background to the jury about who he is, the fact that there is
12   a guardianship.
13        So it's more historical information.         It's not a typical
14   fact witness that normally the rule of sequestration is
15   invoked for.
16               THE COURT:    Now, you said a minute ago that she is
17   the guardian?
18               MS. FRANKLIN:    There is a legal guardianship.       And
19   it's my Exhibit No. 100, your Honor.
20               THE COURT:    Is it of the person and of his property
21   or --
22               MS. FRANKLIN:    It's of Mr. Varnell.
23               THE COURT:    Okay.
24               MR. DILLON:    Your Honor, if we could -- I know of no
25   exception for parent or guardian.

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 17 of 30
                                                                       17


1                THE COURT:    Right.
2                MR. DILLON:    She has made public statements refuting
3    statements that were in the affidavit by the source, making
4    statements of what occurred during the investigation that she
5    says she witnessed and that her husband witnessed.
6           There is -- the defendant has been found competent.        They
7    have not raised an insanity issue.        This talk about because of
8    his mental condition, I truly know of no evidence that says
9    that he needs his mother's support more than any other
10   defendant.
11               THE COURT:    Is -- do you all have -- on your defense
12   side, do you have any objection to invoking the rule right
13   now?
14               MS. FRANKLIN:    I would request that it remain not
15   invoked until after the conclusion of opening statements.
16               THE COURT:    Okay.    So here is what I'm going to do.
17   I am going to follow my usual practice.        I am going to invoke
18   the rule after opening statements.
19          I have concluded the rule is going to apply to
20   Mrs. Varnell.    There is -- unless you establish more of a
21   necessity for her to be in the courtroom -- you know, if you
22   can do that, I will listen to it.        But as of right now, it's
23   going to apply to her.      Okay?
24          All right.   Thank you.
25          (The following proceedings were had in open court:)

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 18 of 30
                                                                       18


1                THE COURT:    Government, please proceed.
2                MR. DILLON:    Thank you.
3         The conclusion of Fight Club ends where the protagonist,
4    Tyler Durden, has set explosives, homemade explosives, in a
5    van below bank buildings and other financial institutions to
6    reset everybody's count -- their debit count to zero, to start
7    over.
8         So when the defendant says, "I am going to do some Tyler
9    Durden shit," you will hear testimony of what that meant, what
10   Tyler Durden is and is known to be.
11        The defendant tells Mr. Elisens also that he's had --
12   he's learned enough chemistry over the years that he could
13   make a gas bomb out of anything and that when -- that he will
14   hit up Walmart when -- and he writes -- SHTF, which you will
15   hear means "when shit hits the fan," and that he is going to
16   be in the pool section first.
17        About a week later, on October 29th of 2016, Mr. Varnell
18   tells Mr. Elisens that he believes that he has just found a,
19   quote, like-minded guy.      Mr. Elisens asks if he means
20   like-minded like survival or team or both.         Mr. Varnell
21   responds "team."    Mr. Elisens will tell you that he took that
22   to mean somebody that could help him on this course of
23   destruction.
24        Over the next few days, Mr. Varnell tells Mr. Elisens
25   that he would like to hack an emergency broadcast system and

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 19 of 30
                                                                       19


1    send out that message that he had written.         He believed that
2    they could be, quote, the new Anonymous attack.          Anonymous is
3    just a non-centralized group of hackers that are known for
4    adopting Guy Fawkes masks.      He was an individual who attempted
5    to blow up Parliament back on November 5th of 1605.
6           And this becomes relevant, as you will hear, because the
7    defendant tells Mr. Elisens also that if they could pull this
8    off on November 5th, they would be legends.
9           On November 8th of 2016, Mr. Varnell messages Mr. Elisens
10   again and tells him that he has forgotten the TextLock
11   password and that he wanted to have a decent conversation with
12   him.    Mr. Elisens gives him some hints of what those passwords
13   are and Mr. Varnell figures it out and he sends an encrypted
14   message.
15          He says:    "I am fucking done with this Anonymous shit.        I
16   need a team.      IDC" -- meaning I don't care -- "what happens
17   with this election.      It's time to bomb some fucking banks."
18          Mr. Elisens tells him it's time for him to just go get
19   off the grid.      Mr. Varnell says that he is not going to run
20   away but he is going to take action.
21          The defendant sends another encrypted message that says:
22   "I need a team."
23          Mr. Elisens, again, tries to persuade the defendant that
24   his, quote, first wave -- this first wave is not for them.         He
25   asks him to trust him and to leave with him.

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 20 of 30
                                                                         20


1         The defendant tries to convince Mr. Elisens that the
2    people need a sign, even if there is something less serious
3    like an EMP, so there is no casualties.
4         Mr. Elisens, again, asks the defendant, Come with me
5    instead.
6         The next morning Mr. Varnell learns that Hillary Clinton
7    had lost the election.     However, undeterred by this, on
8    approximately November 20th, the defendant sends an encrypted
9    message to Mr. Elisens stating:
10        "I think I'm going to go with what the OKC bomber used,
11   diesel and anhydrous ammonia.       I might have to make a
12   distillery to process some of this stuff, but it's a solid
13   recipe."
14        Mr. Elisens, still planning on leaving town, tells
15   Mr. Varnell in an encrypted message:        "Make sure all the
16   civilians and innocents and children are not in the building."
17        The defendant simply and openly responds:          "Well, no
18   shit."
19        Mr. Elisens leaves town on approximately November 27,
20   2016.    Over the next few months, Mr. Varnell continues to post
21   about his feelings towards the government and how nothing had
22   changed in the wake of the election.
23        In the meantime, Mr. Elisens has actually returned to
24   Oklahoma.    Mr. Elisens during this time had actually been on
25   supervised release.     He was being supervised, essentially like

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 21 of 30
                                                                           21


1    a term of probation or parole, somewhere where he has to check
2    in with an officer and has to get permission to do certain
3    things, including leaving the state.
4         Mr. Elisens goes to court and is sentenced to a term of
5    incarceration in the county jail.       It was after he had been
6    sentenced that, through his attorney, Mr. Elisens decides that
7    he needs to notify somebody about what Mr. Varnell is wanting
8    to do, his desire to bomb a building.
9         At first Mr. Elisens didn't even want to be identified.
10   He simply wanted this information passed to law enforcement
11   anonymously.    Eventually, though, Mr. Elisens decides that he
12   will meet in person with agents and tell them what he knows.
13   He wants to prevent the defendant from following through with
14   this plan that he's been aware of.
15        In January of 2017, FBI, for the first time, meet with
16   Mr. Elisens.    This is the first time that Mr. Elisens provides
17   details about Mr. Varnell, his desire to form a team, to bomb
18   a building, and to send a message to the government.              This is
19   the first time that there is any government involvement in
20   this case.   January of 2017.
21        Mr. Elisens gives details concerning the text
22   conversations.    He tells FBI how him and Mr. Varnell met, the
23   plan for the group to start the farm in Missouri, and
24   Mr. Varnell's more recent plan to bomb a building.
25        He tells them that Mr. Varnell wants to bomb the Federal

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 22 of 30
                                                                         22


1    Reserve Building in Washington D.C.        Mr. Varnell wanted to do
2    something similar to what happened in Oklahoma City.
3    Mr. Elisens tells FBI that he sent a message back to the
4    defendant saying, As long as there's no casualties.           He says
5    Mr. Varnell agreed.
6         Mr. Varnell told agents that he had saved screenshots
7    though of some of these messages and that he still had them at
8    home on his computer.
9         Mr. Elisens finished his time in the county jail.            And in
10   March of 2017, he begins to re-establish contact with -- I'm
11   sorry -- Mr. Elisens had finished his time and he begins to
12   reinitiate contact with Mr. Varnell.
13        On March 31st, FBI, again, meet with the defendant and
14   his attorney, and they talk more specifically about what
15   information Mr. Elisens had and what he had been told.
16        At that time they're also provided copies of these
17   messages.   These messages included the message of "I'm out for
18   blood" and "when militias start getting formed, I'm going
19   after government officials."
20        He shared the one that said, "I'm going to go with what
21   the OKC bomber used."     He shared the message that Mr. Varnell
22   had written about his concerns that the country had become a
23   powder keg and it was primed for Civil War.
24        And there was also a screenshot where Mr. Varnell had
25   sent Mr. Elisens his address.       Now, again, these were messages

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 23 of 30
                                                                          23


1    sent back in the fall, prior to Mr. Elisens coming forward to
2    the government.
3          FBI develops a plan that they need to understand if
4    Mr. Varnell is serious about this, and they corroborate what
5    Mr. Elisens has told them and does Mr. Varnell still intend to
6    go through with something like this?
7          As part of that plan, Brent Elisens agrees to actually
8    become an informant.     He is going to report to FBI, he is
9    going to report on conversations that he has with the
10   defendant.    And he is even going to utilize recording devices
11   to help document those conversations.
12         On April 24th, May 10th, and May 17th, they did exactly
13   that.   They met at Mr. Varnell's residence.        Those
14   conversations are recorded.      They also continue to have
15   communications online via Facebook, via TextLock.
16         After only three times of seeing Mr. Elisens ever,
17   Mr. Varnell agrees that on June 1st that he's going with
18   Mr. Elisens to go meet who he is introduced to as Mark
19   Williams.    They also call him "The Professor."        He doesn't
20   know that this is FBI trying to understand what he wants to
21   do.
22         They go to a restaurant.      But after they eat, they decide
23   it's going to be better if we talk in the car.          It will be
24   more secure.    There won't be people around.
25         Mr. Varnell told the undercover agent that he had made

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 24 of 30
                                                                         24


1    homemade C-4 the last 4th of July and that his mother got mad
2    that he used it.    He stated that he followed the 3 Percenter
3    ideology on Facebook.     He talked about wanting to bomb data
4    centers, one reason being is that there's less security.            If
5    you go to somewhere like NSA, SWAT is going to swoop in on
6    you.
7           They talk about what it would take for a device to
8    actually function.     He also tells the undercover, "I'm a fan
9    of Fight Club.    I want to do something similar to that."
10          This was not the last time that he met with the
11   undercover, as you already learned.        The undercover employee,
12   Mark Williams, meets again with Mr. Varnell on June 26th.
13   They communicate online.      They text each other.      And they
14   agree to go scout target locations.
15          Mr. Williams had been presented to Mr. Varnell as
16   somebody who had access to explosives and that he could help
17   them accomplish what they were wanting to do if he still
18   wanted to do it.
19          Mark Williams tells Mr. Varnell, I need you to help pick
20   the target.    I need to know what we need to get.        And on July
21   13th of this past year, Mark Williams picks up the defendant
22   at his home and says, Where are we going?         The agent had
23   actually thought they were going to be going to Oklahoma City
24   and Dallas.    That's what had been previously arranged with
25   Mr. Varnell, sometimes using Mr. Elisens as his intermediary

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 25 of 30
                                                                          25


1    of where potential targets were.
2         Mr. Varnell would discuss things that -- places that had
3    weaknesses to them, places that looked vulnerable.          They
4    discussed the IRS building outside of Dallas and a few other
5    locations.
6         But when he gets in the car with Mark Williams, to his
7    surprise, Mr. Varnell tells them, Let's head to Amarillo.
8    I've got a place there.
9         So Mark Williams, knowing that his coverage -- other
10   agents that are going to be monitoring him aren't prepared to
11   all of a sudden head west when they were heading east and
12   heading south, he says, Well, you also mentioned a place in
13   Oklahoma City.    Why don't we go check that place out first.
14        And they head downtown.      This is in the middle of the
15   day, about probably 2:00 p.m.       They walk around, they look at
16   buildings.
17        Mr. Varnell is not simply hiding, walking, and waiting
18   for the undercover to do something.        He tells him -- he tells
19   the undercover, when he sees a college sign above one of the
20   doors of one building, like, I don't want to do that.             Those
21   aren't people -- I don't want to hurt people.          There's college
22   students there.
23        And that is something that Mr. Varnell had maintained the
24   whole time.   I don't want to hurt people.        He was help
25   directing what this plan would be.        He was -- it was starting

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 26 of 30
                                                                         26


1    to take shape.
2           They come across the BancFirst building.        It was
3    something that had been previously mentioned by Mr. Varnell.
4    They check out the alley, they see the loading dock and
5    realize not only is it something that's out of view, they can
6    park something underneath there, it won't be easily seen.           Not
7    that it's going to take long.
8           And then it's decided.    Mr. Varnell actually says, "We
9    ought to talk to Brent about this too," and they go meet with
10   him.
11          On the way back from this trip, the undercover asks
12   Mr. Varnell, What's the deal?       What's your motivation?       Why
13   are you wanting to do this?
14          He says, I don't think you understand my hatred of the
15   federal government.
16          Brent Elisens meets with Mr. Varnell a couple more times.
17   There were tasks that each person was supposed to do.
18          Mr. Varnell was supposed to get some tubs to put the ANFO
19   in.    He was also supposed to get a vehicle.       He said that he
20   could get a vehicle through some people he knew but that never
21   came to fruition.
22          He told the undercover that he had found some barrels to
23   use.   And Mr. Varnell also wanted to send a message when they
24   did this, partially because he wanted to make sure that some
25   other group, such as ISIS, didn't take claim for his acts.

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 27 of 30
                                                                           27


1         So part of what he was supposed to do is write a message,
2    and Brent Elisens was going to figure out a way for this to be
3    broadcast on the internet or through the Emergency Broadcast
4    System, some way to get this message out.
5         The undercover meets with Mr. Varnell one more time.
6    They talk about finalizing this plan.        At no point did
7    Mr. Varnell seem dissuaded when they spoke with him.              In fact,
8    at least two times at that point he had been told:          If you
9    don't want to go through with this, that's fine.          This is your
10   deal.
11        Mark Williams tells him, I'm not even from this state.
12   This is on you.    But if you want to, I can help.
13        So then comes the day.      They decided on August 11th.         It
14   was a Friday.    He believed Mark Williams was driving in from
15   West Virginia.    He was utilizing the fact that Mark Williams
16   had a girlfriend here.     That was his cover story to have a
17   reason to come to Oklahoma.
18        But he had gotten materials from his friend in West
19   Virginia who worked at a quarry.       He was going to bring a
20   thousand pounds with him, det cord, blasting caps, everything
21   that was needed to do this.
22        He picked Mr. Varnell up a little after 6:00 p.m. that
23   night and he drove him to a storage building.          He asked
24   Mr. Varnell -- after they got out and they unloaded the
25   equipment, he would ask him, Do you know what this is?             And he

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 28 of 30
                                                                         28


1    did.
2           He said, Do you know what to do with it?        He did.    Talked
3    about you stick the boosters down in the ANFO.          He said, You
4    just stick it right in there.       And this might be scary to
5    some, but it is that simple.
6           You will hear testimony of exactly how you build this
7    device and how they built it that night.         This device had been
8    designed by FBI in a fashion similar to what Mr. Varnell
9    described he wanted to do.
10          What Mr. Varnell did not know was, to make sure that
11   everything was safe, that these were substitute -- all these
12   items were substituted with inert items.         The det cord's not
13   going to blow, the blasting caps aren't going to blow, the
14   boosters aren't going to spark.       It's not going to happen.
15   But he doesn't know that as he's doing it.
16          And before they were picked up, he sent the message that
17   we began with.    It was a retaliation.      It was a call to arms.
18   That's the message that he wanted to send.
19          Through no part of this investigation are you going to
20   hear that there was an indication that Mr. Varnell was acting
21   strange, that he was not acting normal.        There are no reports
22   that he was off his medication.
23          In fact, to the contrary, in this trial there's not a
24   claim of insanity.     There's not a claim that he's incompetent.
25          What the evidence will show you is that the defendant had

                        CHRISTINA L. CLARK, RPR, CRR
                        United States Court Reporter
                     200 N.W. Fourth Street, Suite 5419
                       Oklahoma City, Oklahoma 73102
             christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 29 of 30
                                                                       29


1    a desire from as far back as October of 2016 at least to bomb
2    a building; that he had a message that he wanted to broadcast.
3    He wanted a revolution, he wanted a Civil War.
4         And the evidence will show you that he followed through
5    with this when he thought he had his team and that he had,
6    with these like-minded people, finally the ability to do it.
7         And the evidence will show you that his intent is clear
8    when he dials that phone three times to make sure that that
9    thousand-pound bomb had gone off on August 12th in downtown
10   Oklahoma City.
11
12                       (End of requested excerpt.)
13
14
15
16
17
18
19
20
21
22
23
24
25

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
      Case 5:17-cr-00239-D Document 237 Filed 02/24/19 Page 30 of 30
                                                                       30


1                     CERTIFICATE OF OFFICIAL REPORTER
2    I, Christina L. Clark, Federal Official Realtime Court
3    Reporter, in and for the United States District Court for the
4    Western District of Oklahoma, do hereby certify that pursuant
5    to Section 753, Title 28, United States Code that the
6    foregoing is a true and correct transcript of the
7    stenographically reported proceedings held in the
8    above-entitled matter and that the transcript page format is
9    in conformance with the regulations of the Judicial Conference
10   of the United States.
11
12        Dated this 14th day of February, 2019.
13
14                                       s/CHRISTINA L. CLARK________
                                         Christina L. Clark, RPR, CRR
15
16
17
18
19
20
21
22
23
24
25

                      CHRISTINA L. CLARK, RPR, CRR
                      United States Court Reporter
                   200 N.W. Fourth Street, Suite 5419
                     Oklahoma City, Oklahoma 73102
           christina_clark@okwd.uscourts.gov - ph(405)609-5123
